OPINION — AG — ** STATE GAME AND FISH DEPARTMENT — SPECIAL HUNTING LICENSE — TERRITORIAL LIMITS ** THE PRESENT GAME AND FISH DEPARTMENT IS AUTHORIZED, IN THE EXERCISE OF ITS OFFICIAL DISCRETION, TO APPOINT DEALERS, SUCH AS ARE REFERRED TO IN PARAGRAPH(I) (DEALING WITH RULES AND REGULATION FOR THE SALE OF ALL REGULAR OR SPECIAL LICENSES; DELEGATE THE SALE THEREOF), REGARDLESS OF WHETHER THEY ARE RESIDENTS OR NONRESIDENTS OF OKLAHOMA, TO SELL, WITHOUT (OUT OF STATE) THE TERRITORIAL LIMITS OF THIS STATE, NON RESIDENT OKLAHOMA HUNTING AND FISHING LICENSES. (OUT OF STATE, SELLING, DEALERS) CITE: 29 O.S. 19.4 [29-19.4] (J. WALKER FIELD)